The following certified question, somewhat abbreviated, is presented for decision under Michigan Court Rule No. 78:
Is it a necessary prerequisite under Act No. 319, Pub. Acts 1927 (2 Comp. Laws 1929, § 7094 et seq.), to a vote on the question of bonding a graded school district for a sum of money sufficient to purchase a site and erect a schoolhouse thereon, that the board of education of said district first designate a site or sites?
The law relating to public instruction and primary schools was revised and consolidated by Act No. 164, Pub. Acts 1881. It appears in 2 Comp. Laws 1915, as § 5641 et seq. Section 5667 provided for the designation of a site or sites for schoolhouses by the qualified electors of the district at annual and special meetings. While provision was made therein for graded districts (section 5734 et seq.), no change was made in the manner of designating sites therein, and the provisions relating to primary schools were held to be applicable thereto.Detroit Bd. of Education v. Moross, 151 Mich. 625.
This act was repealed by Act No. 319, Pub. Acts 1927, denominated the "School Code." It contains the statutory provisions for the classification, organization, *Page 134 
regulation, and maintenance of schools and school districts, and prescribes their rights, powers, duties, and privileges. It appears in 2 Comp. Laws 1929, as § 7094 et seq., and the references herein will be made to the sections of the compilation.
Section 7103 empowers the qualified voters of any primary school district:
"To designate as hereinafter provided a site or such number of sites as may be desired for schoolhouses, and to change same when necessary."
The defendant is a graded school district. Section 7122 provides:
"It shall be the duty of the board of education in any graded school district: * * *
"Eighth, To designate such site or sites as it may deem necessary."
Section 7486 reads in part as follows:
"Any school district may, by a majority vote of the qualified voters of said district, present at an annual meeting or a special meeting called for that purpose, borrow money and issue bonds of the district therefor, to pay for a schoolhouse site or sites, or to pay for an addition or additions of territory to a schoolhouse site or sites, or to erect and furnish school buildings, or to complete school buildings under the course of construction, or to pay for an addition or additions to a schoolhouse or schoolhouses or for the remodeling of school buildings or for a heating plant."
The purpose of imposing the duty of designating a site upon the board of education in a graded school district would seem to be apparent. There are, as a rule, a large number of voters in such districts, and it might be difficult to secure an agreement of a majority *Page 135 
of them upon a site for a new, and perhaps an additional, school building. Upon the board of education the duty now rests.
But it is urged that such designation must be made before or at the time the proposition to bond the district is submitted to the voters. While the act is silent in relation thereto, we are impressed that the provision for bonding is in no way related to that providing for designation of the site. When the bonding proposition is submitted to the voters, it is for them to decide whether they want a new schoolhouse, and, if so, the amount they are willing that the board of education shall expend in the purchase of a site and the erection of the building. The location of the site may, to some extent at least, be dependent upon the moneys received by the board from the proceeds of the bonds when issued and sold.
The apparent necessity for an immediate decision prompts us to refrain from further discussion of the question presented. It is answered in the negative.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, POTTER, NORTH, and FEAD, JJ., concurred.